951 F.2d 1324
293 U.S.App.D.C. 57
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SECRETARY OF LABOR, on behalf of David THOMAS and GeorgeIsaacs, Petitioner,v.AMPAK MINING, INC., Geary Burns, and Peggy A. Kretzer, Respondents.
No. 91-1452.
United States Court of Appeals, District of Columbia Circuit.
Dec. 6, 1991.

Before HARRY T. EDWARDS, RUTH BADER GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of David Thomas and George Isaacs' motion to intervene and the Secretary of Labor's petition for enforcement on behalf of Thomas and Isaacs, and no responses thereto having been received, it is


2
ORDERED that the motion to intervene be granted.   It is


3
FURTHER ORDERED that the petition for enforcement be granted.   The orders of the Federal Mine Safety and Health Review Commission in the above-entitled case requiring Ampak Mining, Inc., Geary Burns, and Peggy Kretzer to pay David Thomas and George Isaacs $6,250 and $6,080, respectively, plus interest and attorneys' fees shall be and are hereby enforced.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.